Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION

Claims 1-6, 8, 10 and 12-18 are pending in this application and have been examined in response to application amendment filed on 10/06/2020.
This application is a CIP of the parent application SN. 14/961714 filed 12/07/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites: “or texting a journal entry… before saving;”  The specification [0087] and [0088] clearly stated that the texting happens after the media is “captured” or saved somewhere not specified.

If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.

Applicant may obviate this rejection by canceling the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "…via the application including a text journal".  There is insufficient antecedent basis for this limitation in the claim, the examiner is interoperating the application as in the “camera” application.

Claim 1 recites the limitation “before saving;”  it is not clear what object is the limitation “before saving” is referred. The examiner is interoperating the limitation as “before saving the media;”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 8,760,532 B2) in view of Grosz et al. (Grosz, US 8,923,551 B1) and in further view of Padmanabhan et al. (Padmaanabhan, US 2013/0117365 A1).

As to INDEPENDENT claim 1, Iwasaki discloses a method for automatically creating an album by a camera application, comprising: selecting the album in the camera application (fig.2, “S200’; an album template is selected);
capturing at least one media via the application(fig.3A, “304”; an image is captured) 
showing the at least one media by the camera application (fig.3A, “300”; images are displayed); 
automatically populating the at least one media directly into the album in real time (fig.3A, fig.3B; the album is being populated as images are being captured).
Iwasaki does not expressly disclose …including a text journal bar shown within a camera screen of the camera application; or texting a journal entry for the at least one media in the text journal bar before saving; populating the media chronologically.
In the same field of endeavor, Grosz discloses populating the media chronologically (col.21, l.45-60; images are ordered by chronological order).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki and Grosz before him prior to the effective filling date, to modify the album creation user interface taught by Iwasaki to include media sorting filters taught by Grosz with the motivation being to allow for the user to sort the media items in the album based on the user requirement.  Iwasaki and Grosz do not expressly disclose ...with a journal bar shown at a screen; [and] texting for the at least one media in the journal bar while reviewing the at least one media at same time.
In the same field of endeavor, Padmanabhan discloses …including a text journal bar shown within a camera screen of the camera application; or texting a journal entry for the at least one media in the text journal bar before saving (fig.19, fig.20; [0158], [0159]; a text bar is displayable shortly after the media is captured).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki and Grosz and the teaching of Padmanabhan before him prior to the effective filling 
		
As to claim 2, the prior art as combined discloses wherein the step of selecting the album in the camera application comprises creating the album (Iwasaki, fig.2; an album is being created).

As to claim 3, the prior art as combined discloses wherein the step of creating the album comprises selecting an album template (Iwasaki, fig.2; a template is selected).

As to claim 4, the prior art as combined discloses wherein the step of creating the album comprises titling the album (Padmanabhan, [0144]; an album title is determined by the user).

As to claim 5, the prior art as combined discloses wherein the step of selecting the album in the camera application comprises selecting an existing album in an application library (Padmanabhan, fig.26; an album is selectable from a library of albums).

As to claim 6, the prior art as combined discloses wherein after the step of selecting the album in the camera application, the method further comprises inviting at least one edit member from a mobile contact list (Padmanabhan, fig.11; [0008]; invitees from a contact list stored locally can edit the album).

As to claim 8, the prior art as combined discloses wherein the step of capturing the at least one media via the camera application comprises capturing a photo, taking a video or recording via the application (Iwasaki, fig.2, “s204”; an image is ).

As to claim 10, the prior art as combined discloses wherein after automatically populating the at least one media in the album, the method further comprises storing the album on a storage media (Iwasaki, fig.8, “812”; the album is stored in memory).

As to claim 18, the prior art as combined discloses wherein after the step of automatically populating the at least one media in the album, the method further comprises reviewing the album (Iwasaki, fig.3A-fig.3C; the album is being reviewed and edited at the same time).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Grosz and in further view of Padmanabhan, Marchesotti (US 2014/0198986 A1) and Chen et al. (Chen, US 2015/0153918 A1).

As to claim 12, the prior art as combined does not expressly discloses wherein after the step of automatically populating the at least one media in the album, the method further comprises sending an alert when the at least one media reaches a minimum amount.
In the same field of endeavor, Marchesotti discloses when the at least one media reaches a minimum amount ([0056]; a media threshold is defined by the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan and Marchesotti before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan to include user defined page thresholds by Marchesotti with the motivation being to allow for album template to be customized.  Iwasaki-Grosz-Padmanabhan-Marchesotti does not expressly disclose …sending an alert…

It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan-Marchesotti and Chen before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan-Marchesotti to include user defined alert notification taught by Chen with the motivation being to allow for the user to be notified when a defined threshold is met.

As to claim 13, the prior art as combined discloses creating at least one physical copy of the album (Grosz, col.3, l.1-4; the user can print out a copy of the album).

As to claim 14, the prior art as combined discloses selecting at least one sharing member (Padmanabhan, [0003]; media contents can be shared to a selected user).

As to claim 15, the prior art as combined discloses wherein the step of creating at least one physical copy of the album comprises creating a digital album (Grosz, col.3, l.1-4, col.38, l.30-41; a digital copy is storable on a message storage device such as CDs and DVDs).

As to claim 16, the prior art as combined discloses wherein the step of sending the alert when the at least one media reaches the minimum amount (Marchesotti, [0056]; a media threshold is defined by the user) comprises sending the alert when the at least one media reaches 90 pages (Chen, [0069]; a customizable alert is created by the user).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki-Grosz-Padmanabhan and in view of Chen.

As to claim 17, the prior art as combined does not expressly disclose wherein after the step of automatically populating the at least one media in the album, the method further comprises sending an alert when the album is full.
In the same field of endeavor, Chen discloses sending an alert when a metric threshold is met ([0069]; a customizable alert for a defined metric is created by the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Chen before him at the time the invention was filed, to modify the album creation interface taught by the prior art as combined to include user defined alert notification taught by Chen with the motivation being to allow for the user to be notified when a defined threshold is met.

Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. 
Applicant argues the amended claim 1 clarifies that the journal entry is texted before saving.
In response to applicant’s argument, the limitation discloses “capturing at least one media via the application including a text journal bar shown within a camera screen of the camera application; showing the at least one media by the camera application; [OR] texting a journal entry for the at least one media in the text journal bar before saving”.  
Padmanabhan discloses that the user is able to add text comment to the media shortly after the media is captured (fig.19, fig.20; [0158], [0159]).  Further, in order the media to be “captured”, it has to be saved or stored somewhere in order for text to be added.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173